                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


SCOTT DOUGLAS HINSHAW,

               Plaintiff,

               v.                                            CASE NO. 18-3225-SAC

VAN Z. HAMPTON, et al.,

               Defendants.


                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Scott Douglas Hinshaw is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. The Court grants

Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2).

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Ford County Jail in Dodge City, Kansas. Plaintiff names as Defendants:

District Court Judge Sidney R. Thomas; District Court Judge Van Z. Hampton; Assistant District

Attorney Kathleen Neff; Assistant District Attorney Clay A. Kuhns; Court Appointed Attorney

Louis A. Podrebarac; and Judge (fnu) Martin. Although Plaintiff’s allegations are confusing and

conclusory, they appear to involve his arrest and state court proceedings. Plaintiff alleges that he

was “denied a constitutional court of law the entity Plaintiff the State of Kansas I am one of for

inhabiting its lawful boundry [sic] and a conflict of interest exist for I can not be both the

defendant AKA I am not.” (Doc. 1, at 4.)



                                                 1
       Plaintiff seeks damages of “100 billion bullion” for irreparable damages and medical

injuries; “27 million bullion” for “violation of all constitutional rights and inalienable rights and

liberties by public servants taxation without representation.” (Doc. 1, at 14.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to



                                                 2
relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).



                                                   3
III. DISCUSSION

        A. Eleventh Amendment Immunity

        Although it is unclear whether Plaintiff sues any of the defendants in their official

capacity, a claim against state officials for monetary damages is barred by sovereign immunity.

An official-capacity suit is another way of pleading an action against the governmental entity

itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985). “When a suit alleges a claim against a

state official in his official capacity, the real party in interest in the case is the state, and the state

may raise the defense of sovereign immunity under the Eleventh Amendment.” Callahan v.

Poppell, 471 F.3d 1155, 1158 (10th Cir. 2006) (quotation omitted).                 Sovereign immunity

generally bars actions in federal court for damages against state officials acting in their official

capacities. Harris v. Owens, 264 F.3d 1282, 1289 (10th Cir. 2001). It is well established that

Congress did not abrogate the states’ sovereign immunity when it enacted § 1983. Quern v.

Jordan, 440 U.S. 332, 338–45 (1979); Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

        The bar also applies when the entity is an arm or instrumentality of a state. Sturdevant v.

Paulsen, 218 F.3d 1160, 1164 (10th Cir. 2000).              In determining whether an entity is an

instrumentality or arm of the state for purposes of Eleventh Amendment immunity, the Tenth

Circuit has established a two-part inquiry, requiring an examination of: (1) “the degree of

autonomy given to the agency, as determined by the characterization of the agency by state law

and the extent of guidance and control exercised by the state,” and (2) “the extent of financing

the agency receives independent of the state treasury and its ability to provide for its own

financing.” Duke v. Grady Mun. Sch., 127 F.3d 972, 974 (10th Cir. 1997) (citations omitted).

“The governmental entity is immune from suit if the money judgment sought is to be satisfied

out of the state treasury.” Id. (citations omitted).



                                                    4
       Kansas state law clearly characterizes the district courts as arms of the state

government—part of a unified judicial branch along with the Kansas Supreme Court and Kansas

Court of Appeals. Wilkins v. Skiles, No. 02–3190, 2005 WL 627962, at *4 (D. Kan. March 4,

2005); see generally, KAN. CONST. art 3. The legislature defines “state agency,” for purposes

of the state workers’ compensation fund, as “the state, or any department or agency of the state,

but not including . . . the district court with regard to district court officers or employees whose

total salary is payable by counties.” K.S.A. 44–575(a). The only court personnel who are not

included in the judicial personnel pay system, and are instead paid by the county, are county

auditors, coroners, court trustees and personnel in each trustee’s office, and personnel

performing services in adult or juvenile detention or correctional facilities. K.S.A. 20–162(a),

(b). District court judges are state officials. Schroeder v. Kochanowski, 311 F. Supp. 2d 1241,

1256 (D. Kan. 2004), see also Sigg v. Dist. Court of Allen Cty., Kan., No. 11-2625-JTM, 2012

WL 941144, at *4 (D. Kan. March 20, 2012) (district court judge is a state official and official

capacity claims against judge for money damages are barred).

       Any official capacity claim against a state official for monetary damages is barred by

sovereign immunity.      Furthermore, state officers acting in their official capacity are not

considered “persons” against whom a claim for damages can be brought under § 1983. Will v.

Mich. Dept. of State Police, 491 U.S. 58, 71 (1989). Any claim for monetary damages against

the state officials in their official capacities is subject to dismissal as barred by sovereign

immunity.

       B. State District Court Judges

       The state court judges are also entitled to personal immunity. “Personal immunities . . .

are immunities derived from common law which attach to certain governmental officials in order



                                                 5
that they not be inhibited from ‘proper performance of their duties.’” Russ v. Uppah, 972 F.2d

300, 302–03 (10th Cir. 1992) (citing Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

        Plaintiff’s claims against the state court judges should be dismissed on the basis of

judicial immunity. A state judge is absolutely immune from § 1983 liability except when the

judge acts “in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57

(1978) (articulating broad immunity rule that a “judge will not be deprived of immunity because

the action he took was in error, was done maliciously, or was in excess of his authority . . . .”);

Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s

judicial capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57.

Plaintiff alleges no facts whatsoever to suggest that the defendant judges acted outside of their

judicial capacities.

        C. Assistant District Attorneys

        Plaintiff’s claims against the Assistant District Attorneys fail on the ground of

prosecutorial immunity. Prosecutors are absolutely immune from liability for damages in actions

asserted against them for actions taken “in initiating a prosecution and in presenting the State’s

case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal

case fall squarely within the prosecutorial function. Plaintiff is directed to show cause why his

claims against Assistant District Attorneys Neff and Kuhns should not be dismissed based on

prosecutorial immunity.

        D. Criminal Defense Attorney

        Plaintiff has not shown that his court-appointed defense attorney, Louis A. Podrebarac,

was acting under color of state law as required under § 1983. See Polk Cty. v. Dodson, 454 U.S.

312, 318–19, 321–23 (1981) (assigned public defender is ordinarily not considered a state actor



                                                6
because their conduct as legal advocates is controlled by professional standards independent of

the administrative direction of a supervisor); see also Vermont v. Brillon, 556 U.S. 81, 91 (2009);

Dunn v. Harper County, 520 Fed. Appx. 723, 725-26, 2013 WL 1363797 at *2 (10th Cir. Apr. 5,

2013) (“[I]t is well established that neither private attorneys nor public defenders act under color

of state law for purposes of § 1983 when performing traditional functions as counsel to a

criminal defendant.” (citations omitted)). A criminal defense attorney does not act under color of

state law even when the representation was inadequate. Briscoe v. LaHue, 460 U.S. 325, 330 n.6

(1983). Plaintiff’s claims against his defense attorney are subject to dismissal for failure to state

a claim.

       E. Heck Bar

       If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. An online Kansas District Court

Records Search indicates that Plaintiff’s state court criminal proceedings resulted in a guilty




                                                 7
verdict on May 7, 2018; and he was sentenced on June 12, 2018.1 Plaintiff has not alleged that

the conviction or sentence has been invalidated.

          F. Frivolousness

          The Court notes that Plaintiff’s instant case includes claims substantially similar to those

he recently raised in Hinshaw v. Hampton, Case No. 17-3129-SAC (D. Kan.) and Hinshaw v.

Thomas, Case No. 18-3081-SAC (D. Kan.).                    The Court dismissed Case No. 17-3129 on

January 23, 2018, for failure to state a claim. The Court dismissed Case No. 18-3081 on

August 14, 2018, as frivolous and for failure to state a claim. “Repetitious litigation of virtually

identical causes of action may be dismissed under § 1915 as frivolous or malicious.” Winkle v.

Hammond, 601 F. App’x 754, 754–55 (10th Cir. 2015) (unpublished) (citing McWilliams v. State

of Colo., 121 F.3d 573, 574 (10th Cir. 1997) (internal quotation marks and brackets omitted)).

IV. Response Required

          Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. The failure to file a timely response may result in the dismissal of this

matter without additional prior notice.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 2) is granted. Plaintiff remains obligated to pay the $350.00

filing fee in installments calculated under 28 U.S.C. § 1915(b)(2).

          IT IS FURTHER ORDERED that Plaintiff is granted until November 2, 2018, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.




1
    See 2017-CR-000304, Ford County, Kansas, filed June 5, 2017.

                                                       8
IT IS SO ORDERED.

Dated in Topeka, Kansas on this 12th day of October, 2018.



                                  S/ Sam A. Crow
                                  Sam A. Crow
                                  U.S. Senior District Judge




                                     9
